Opinion issued October 28, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00792-CR
———————————
GERMAINE
JAMES, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the County Court at Law No. 1
Fort
Bend County, Texas

Trial
Court Case No. 143465
 

MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant, Germaine James, pleaded
guilty to the offense of theft by check, and the trial court, in accordance
with her plea agreement with the State, sentenced her to confinement for 7 days.   
          After the trial court sentenced
appellant to a punishment that fell within the terms of the plea agreement, it
certified that this case is a plea-bargained case and appellant has no right to
appeal.  Additionally, appellant signed a
waiver of her right of appeal.  Although
appellant filed a timely pro se notice of appeal, she does
not appeal
any pre-trial matters, and the trial court did not give her permission to
appeal.  
          We conclude that the trial court’s certification
that appellant has no right of appeal and that appellant has waived her right
of appeal, as shown on the form entitled “Trial Court’s Certification of Defendant’s
Right of Appeal,” is supported by the record that shows that she entered into
an agreed plea with the State.  Tex. R. App. P. 25.2(a)(2).  Because appellant has no right of appeal, we
must dismiss this appeal “without further action.”  Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
we dismiss the appeal for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).